White, J.
The indictment in this case was filed in court ■on the 20th of November, 1873. The offense charged against defendant is alleged to have been committed on the 24th day of November, 1873, four days after the indictment purports to have been filed.
Subdivision 6 of Article 2863, Paschal’s Digest, which Article prescribes the requisites to an indictment, is in these words: “ The time mentioned must be some date anterior to the presentment of the indictment, and not so remote that the prosecution of the offense is barred by limitation.” “ This allegation is a positive requisition of the law, and must •be observed.” Joel v. The State, 28 Texas, 642.
The judgment is reversed and the cause dismissed.

Reversed and dismissed.